Title: To Thomas Jefferson from George Jefferson, 3 April 1802
From: Jefferson, George
To: Jefferson, Thomas


            Dear Sir
              Richmond 3d. Apl. 1802
            I yesterday forwarded the Cyder and Corks, together with some things written for by Mr. Randolph, at the request of your manager—by a boat belonging to one of the Faris’s.
            I observe in Mr. R’s list that the same number of Corks are mentioned as in yours; and as I expect they are intended for the same purpose, & bottles are not included in his—I hope they find that none will be required.
            I am Dear Sir Your Very humble servt.
            Geo. Jefferson
          